This appeal is from a judgment of conviction of arson in the second degree, and sentence of the accused to imprisonment in the penitentiary for a period of five years. The appeal is upon the record proper, only. There is no bill of exceptions.
The record is regular in all respects, and there is no insistence to the contrary. The only question to be considered by this court, is the action of the trial court overruling demurrers to the indictment, which originally contained two counts. Count 1 was nol prossed, therefore grounds of demurrer numbered one to six, inclusive, directed to the first count, need not be considered.
Demurrer to count two of the indictment based also upon six separate and distinct grounds were properly overruled. Said count pursues the language of the statute, and likewise follows in substance the form laid down in the Code. Code 1940, Tit. 15, § 259, form 10.
Affirmed. *Page 464